EXHIBIT 23.2 Consent of Independent Registered Public Accounting Firm The Board of Directors CenturyLink, Inc.: We consent to the incorporation by reference in this Registration Statement (No. 333-174291) on Form S-8 of CenturyLink, Inc. of our reports dated February 15, 2011, with respect to the consolidated balance sheets of Qwest Communications International Inc. and subsidiaries (the Company) as of December31, 2010 and 2009, and the related consolidated statements of operations, stockholders’ (deficit) equity and comprehensive (loss) income, and cash flows for each of the years in the three-year period ended December31, 2010, and the effectiveness of internal control over financial reporting as of December31, 2010, which reports appear in the December 31, 2010 annual report on Form 10-K of Qwest Communications International Inc. /s/ KPMG LLP Denver, Colorado July 25, 2011
